DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "highly" in claim 1 is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, is there a viscosity in the material by which would be sufficed by “highly”? Is there a percentage of light which may travel through? The examiner recommends defining in the claim how the scattering material is considered “highly” scattered, with support from the specification.

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that Gerrie, Billard and Indo are not directed toward “highly scattering material,” particularly stating by example that one skilled in the art would recognize that Gerri would work in a well that is filled with a clear fluid such as air or clear water which are conditions generally known and accepted as requirements for optical wellbore imaging and are not “highly scattering material”, and thus as a result such a combination of references would fail to teach such a limitation. Applicant further argues that Billard teaches borehole imaging with weakly scattering (“optically thin”) fluid and thus teaches away from such a combination.
	Additionally, applicant argues that the proposed combination would have no reasonable expectation of success, and points to a graph and descriptions using optical density as described in pages 9-11 of the response dated 03/16/2021.
	Finally, applicant argues that the claims resolve a long-felt need in the technology in which the instant application exists.
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. As described above the submitted amended comprises a relative term which does not allow a defined term. Merely stating that a scattered material is “highly” scattered is not sufficient in defining such a term, especially as “highly” is a relative term, is not defined in the claim nor in the specification of the instant application and thus one may not be able to determine exactly how such a term is to be defined, thus left indefinite under 35 U.S.C. 112(b). The claim does indeed state that the highly scattering material includes one of suspended solid particles, gas bubbles in a liquid, or liquid-in-liquid emulsions yet such definitions are still broad and do not define the relative term. In the claim language, at what point would one set of solid particles be considered “highly” while another set of solid particles is not? 
	
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner believes that such specific details would be great for compact prosecution and would help in eliminating relative terms as specific optical densities and light intensity reductions may be described.
	Regarding the long-felt need in the technology, the examiner points, again, to the indefinite relative term, thus preventing such claim language from being proper. The examiner highly recommends defining the term in a clear manner such as to be defined or described appropriately in the context of the claim. For purposes of examining the relative term cannot be considered and thus a scattering material will be interpreted.
	Therefore the rejection of claim(s) 1-20 is/are maintained. Regarding arguments pertaining to claim(s) 8 and 16, for reasons similar to those discussed above for claim 1, the examiner respectfully disagrees. Therefore the rejection of claim(s) 8 and 16 is/are maintained. Regarding claim(s) 1-7, 9-15 and 17-20 the claim(s) is/are dependent upon claim(s) 1, 8 and 16, respectively, and are still rejected under the same basis as claim(s) 1, 8 and 16 and the arguments presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrie et al. (“Gerrie”) (U.S. PG Publication No. 2014/0278111) in view of Billard et al. (“Billard”) (U.S. Patent No. 7,315,372) and Indo et al. (“Indo”) (U.S. PG Patent No. 9,334,729).

In regards to claim 1, Gerrie teaches a system for downhole optical imaging in a pressurized wellbore at least partially filled with a highly scattering material, comprising:
	a housing forming at least a portion of a tool string (See FIG. 1-3);
	a source arranged within the housing (See FIG. 3), the source emitting light through a window formed in the housing (See ¶0040-0042);
	an imager arranged within the housing (See FIG. 3), the imager receiving imaging data through the window (See ¶0040-0042); and
	a control system communicatively coupled to the imager (See FIG. 3), the control system processing the image data using one or more algorithms (See ¶0049).
	Gerrie, however, fails to teach the one or more algorithms modifying the imaging data based at least in part on the highly scattering material surrounding the housing.
	In a similar endeavor Billard teaches the one or more algorithms modifying the imaging data based at least in part on the highly scattering material surrounding the housing (See at least col. 1, li. 36-49 and col. 13 and 14, li. 64-67 and 1-40 wherein the use of specific equations may be adjusted based on a density of the scattering medium).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Billard into Gerrie because “particles suspended in a fluid may scatter incident light according to a certain angular distribution, and/or may attenuate transmission of the incident light to an identifiable extent. As a result, an intensity distribution 
	Gerrie additionally fails to teach the highly scattering material including one of suspended solid particles, gas bubbles in a liquid, or liquid-in-liquid emulsions.
	That is, although Gerrie does indeed teach the downhole optical imaging system in a borehole, and Billard teaches a scattering medium as seen in FIG. 1, they fail to specify scattering materials of this specificity.
	In a similar endeavor Indo teaches the highly scattering material including one of suspended solid particles, gas bubbles in a liquid, or liquid-in-liquid emulsions (See col. 8, li. 15-28 and col. 5, li. 30-43).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Indo into Gerrie because as is known in this type of environment using a downhole tool, various particles may be involved which may also cause light scattering as seen in col. 5, li. 30-43, thus resulting in scattering effects by which may be compensated for.

In regards to claim 2, Gerrie teaches the system of claim 1, wherein the housing is deployed on a wireline (See FIG. 1-3 and ¶0035).

In regards to claim 3, Gerrie fails to teach the system of claim 1, wherein the one or more algorithms include at least one of a time gating operation and a speckle correlation.
	In a similar endeavor Billard teaches wherein the one or more algorithms include at least one of a time gating operation and a speckle correlation (See col. 12, li. 36-55).


In regards to claim 4, Gerrie fails to teach the system of claim 1, further comprising: a machine learning system, the machine learning system being trained to identify one or more autocorrelations between first speckle image data corresponding to image data absent a scattering medium and second speckle image data corresponding to image data in the presence of the scattering medium.
	In a similar endeavor Billard teaches a machine learning system, the machine learning system being trained to identify one or more autocorrelations between first speckle image data corresponding to image data absent a scattering medium and second speckle image data corresponding to image data in the presence of the scattering medium (See col. 12, li. 36-55 wherein the relationship between a speckle field and a constant field may be taken into consideration).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Billard into Gerrie because “particles suspended in a fluid may scatter incident light according to a certain angular distribution, and/or may attenuate transmission of the incident light to an identifiable extent. As a result, an intensity distribution or other characteristics of light passing through such a scattering media may be affected, and these effects may be measured and analyzed,” – col.1, li. 26-32, and as a result imaging systems may be improved through analysis and measurement of scattered incident light due to suspended particles.

In regards to claim 6, Gerrie teaches the system of claim 1, wherein the housing is positioned within the wellbore (See FIG. 1).
	Gerrie, however, fails to teach the scattering material is a drilling fluid, particulate matter, or a combination thereof.
	In a similar endeavor Billard teaches and the scattering material is a drilling fluid, particulate matter, or a combination thereof (See at least col. 1, li. 36-49 wherein particles are part of the scattering material).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Billard into Gerrie because “particles suspended in a fluid may scatter incident light according to a certain angular distribution, and/or may attenuate transmission of the incident light to an identifiable extent. As a result, an intensity distribution or other characteristics of light passing through such a scattering media may be affected, and these effects may be measured and analyzed,” – col.1, li. 26-32, and as a result imaging systems may be improved through analysis and measurement of scattered incident light due to suspended particles.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrie et al. (“Gerrie”) (U.S. PG Publication No. 2014/0278111) in view of Billard et al. (“Billard”) (U.S. Patent No. 7,315,372) and Indo et al. (“Indo”) (U.S. PG Patent No. 9,334,729), in further view of Alfano et al. (“Alfano”) (U.S. Patent No. 6,495,833).

In regards to claim 5, Gerrie fails to teach the system of claim 1, further comprising:
	a timer, the timer restricting image data capture to a predetermine time period, the predetermined time period corresponding to ballistic photons.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Alfano into Gerrie because “Ballistic photons (characterized by the scattering length lg), traverse the shortest path, retain most characteristics of the incident photons, and carry direct information about the interior structure of the scattering medium,” – col. 8, li. 3-6.

In regards to claim 7, Gerrie fails to teach the system of claim 1, wherein the light emitted by the source is near infrared light.
	In a similar endeavor Alfano teaches wherein the light emitted by the source is near infrared light (See col. 2, li. 42-53).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Alfano into Gerrie because “Ballistic photons (characterized by the scattering length lg), traverse the shortest path, retain most characteristics of the incident photons, and carry direct information about the interior structure of the scattering medium,” – col. 8, li. 3-6.

Claims 8-10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrie et al. (“Gerrie”) (U.S. PG Publication No. 2014/0278111) in view of Pope et al. (“Pope”) (U.S. PG Publication No. 2012/0312530) and Billard et al. (“Billard”) (U.S. Patent No. 7,315,372), in further view of Indo et al. (“Indo”) (U.S. PG Patent No. 9,334,729).

In regards to claim 8, Gerrie teaches a method for downhole optical imaging, comprising: 	positioning an imaging device and a source within a downhole tool (See FIG. 1-3);
	arranging the downhole tool proximate a wellbore wall in an underground formation (See FIG. 1-3), the wellbore wall and the downhole tool being covered by a highly scattering material (See ¶0022 and 0004 wherein it is understood that the wellbore wall would indeed be covered by a scattering material, especially as at least a rock formation is being drilled into, thus portions of rock would be scattered throughout along with other material); 
	collecting image data (See ¶0040-0042), the image data reflecting off the wellbore wall (See at least FIG. 3); and
	processing the image data, using one or more algorithms (See ¶0049).
	Gerrie, however, fails to teach the image data collected through a highly scattering material positioned between the downhole tool and the wellbore wall; the one or more algorithms adjusting the image data at least in part on the highly scattering material, the highly scattering material including one of suspended solid particles, gas bubbles in a liquid, or liquid-in-liquid emulsions.
	In a similar endeavor Pope teaches the image data collected through the highly scattering material positioned between the downhole tool and the wellbore wall (See ¶0033).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Pope into Gerrie because it allows for the potential measurement of methane with a wellbore as well as other particulates, gases and other objects within a wellbore as described in at least ¶0002-0003.
	In a similar endeavor Billard teaches the one or more algorithms adjusting the image data at least in part on the highly scattering material (See at least col. 1, li. 36-49 and col. 13 and 14, li. 64-67 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Billard into Gerrie because “particles suspended in a fluid may scatter incident light according to a certain angular distribution, and/or may attenuate transmission of the incident light to an identifiable extent. As a result, an intensity distribution or other characteristics of light passing through such a scattering media may be affected, and these effects may be measured and analyzed,” – col.1, li. 26-32, and as a result imaging systems may be improved through analysis and measurement of scattered incident light due to suspended particles.
	Finally, in a similar endeavor Indo teaches the highly scattering material including one of suspended solid particles, gas bubbles in a liquid, or liquid-in-liquid emulsions (See col. 8, li. 15-28 and col. 5, li. 30-43).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Indo into Gerrie because as is known in this type of environment using a downhole tool, various particles may be involved which may also cause light scattering as seen in col. 5, li. 30-43, thus resulting in scattering effects by which may be compensated for.

In regards to claim 9, Gerrie fails to teach the method of claim 8, wherein the image data comprises, at least in part, speckle image data.
	In a similar endeavor Billard teaches wherein the image data comprises, at least in part, speckle image data (See col. 12, li. 36-55).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Billard into Gerrie because “particles 

In regards to claim 10, Gerrie fails to teach the method of claim 9, wherein processing the image data further comprises: determining an autocorrelation between the image data and reference image data; and determining a phase of the image data, based at least in part on a phase-retrieval algorithm.
	In a similar endeavor Billard teaches wherein processing the image data further comprises: determining an autocorrelation between the image data and reference image data (See col. 12, li. 36-55 wherein the relationship between a speckle field and a constant field may be taken into consideration, thus referencing between image data, additionally subsequent image data is analyzed for uncorrelated characteristics based on amplitude and phase differences between images as seen in at least col. 11, li. 44-47); and 
	determining a phase of the image data, based at least in part on a phase-retrieval algorithm (See col. 9, li. 14-27, col. 11, li. 44-47 and col. 14, li. 30-40 wherein phase data is considered during various of its algorithms and formulas).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Billard into Gerrie because “particles suspended in a fluid may scatter incident light according to a certain angular distribution, and/or may attenuate transmission of the incident light to an identifiable extent. As a result, an intensity distribution or other characteristics of light passing through such a scattering media may be affected, and these 

In regards to claim 13, Gerrie teaches the method of claim 8, wherein the source and the imager are arranged on the same side of the wellbore wall (See FIG. 3).

In regards to claim 15, Gerrie teaches the method of claim 8, further comprising:
	determining one or more features of the wellbore wall, based at least in part on processed image data (See for example ¶0008 and 0045).

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrie et al. (“Gerrie”) (U.S. PG Publication No. 2014/0278111) in view of Pope et al. (“Pope”) (U.S. PG Publication No. 2012/0312530) and Billard et al. (“Billard”) (U.S. Patent No. 7,315,372), in further view of Indo et al. (“Indo”) (U.S. PG Patent No. 9,334,729) and Alfano et al. (“Alfano”) (U.S. Patent No. 6,495,833).

In regards to claim 11, Gerrie fails to teach the method of claim 8, wherein collecting the image data further comprises: collecting first image data over a first period of time, the first image data corresponding to ballistic photons; and collecting second image data over a second period of time, the second image data corresponding to scattered photons.
	In a similar endeavor Alfano teaches wherein collecting the image data further comprises: 
	collecting first image data over a first period of time, the first image data corresponding to ballistic photons (See col. 5 and 6, li. 50-67 and 1-12, respectively, wherein image data may be broken up into three components: ballistic, snake and diffusive, each of which may be detected at different times and separated through time-gating); and

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Alfano into Gerrie because “Ballistic photons (characterized by the scattering length lg), traverse the shortest path, retain most characteristics of the incident photons, and carry direct information about the interior structure of the scattering medium,” – col. 8, li. 3-6.

In regards to claim 14, Gerrie fails to teach the method of claim 8, further comprising: emitting a near infrared light from the source toward the wellbore wall.
	In a similar endeavor Alfano teaches emitting a near infrared light from the source toward the wellbore wall (See col. 2, li. 42-53, this is to be taken in view of Pope’s teachings within a wellbore environment wherein infrared may also be used).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Alfano into Gerrie because “Ballistic photons (characterized by the scattering length lg), traverse the shortest path, retain most characteristics of the incident photons, and carry direct information about the interior structure of the scattering medium,” – col. 8, li. 3-6. 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrie et al. (“Gerrie”) (U.S. PG Publication No. 2014/0278111) in view of Pope et al. (“Pope”) (U.S. PG Publication No. 2012/0312530) and Billard et al. (“Billard”) (U.S. Patent No. 7,315,372), in further view of Indo et al. (“Indo”) (U.S. PG Patent No. 9,334,729), Alfano et al. (“Alfano”) (U.S. Patent No. 6,495,833) and Aggerwal et al. (“Aggerwal”) (U.S. PG Publication No. 2016/0202678).

In regards to claim 12, Gerrie fails to teach the method of claim 11, wherein processing the image data further comprises: determining a first image, based at least in part on the first image data; determining a second image, based at least in part on the second image data, the second image corresponding to a time averaged composition; and determining an origin of the first image data and the second image data.
	In a similar endeavor Alfano teaches wherein processing the image data further comprises: 	determining a first image, based at least in part on the first image data (See col. 5 and 6, li. 50-67 and 1-12, respectively); 
	determining a second image, based at least in part on the second image data (See col. 5 and 6, li. 50-67 and 1-12, respectively); and
	determining an origin of the first image data and the second image data (See col. 5 and 6, li. 50-67 and 1-12, respectively wherein for example a first image data would be ballistic while a second image data may be of snake or diffusive).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Alfano into Gerrie because “Ballistic photons (characterized by the scattering length lg), traverse the shortest path, retain most characteristics of the incident photons, and carry direct information about the interior structure of the scattering medium,” – col. 8, li. 3-6.
	In a similar endeavor Aggarwal teaches the second image corresponding to a time averaged composition (See Abstract, ¶0013, 0019 and 0026).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Aggarwal into Gerrie because it allows for the acquisition of multiple frames, “The acquired frames may be averaged over time for the purpose of .

Claim 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrie et al. (“Gerrie”) (U.S. PG Publication No. 2014/0278111) in view of Billard et al. (“Billard”) (U.S. Patent No. 7,315,372) and Xia et al. (“Xia”) (U.S. PG Publication No. 2017/0010181), in further view of Alfano et al. (“Alfano”) (U.S. Patent No. 6,495,833).

In regards to claim 16, Gerrie teaches a system for downhole optical imaging, comprising:
	a housing forming at least a portion of a tool string (See FIG. 1-3), the housing arranged within a wellbore (See FIG. 1), 
	a source arranged within the housing (See FIG. 3), the source emitting light through a window formed in the housing (See FIG. 3);
	an imager arranged within the housing (See FIG. 3), the imager receiving imaging data through the window (See FIG. 3 and ¶0040-0042), the imager arranged proximate the source (See FIG. 3 and ¶0040-0042).
	Gerrie, however, fails to teach the wellbore including a fluid having suspended particles; a control system adapted to process the image data using a plurality of algorithms via one or more algorithms for determining imaging information through a highly scattering material, the plurality of algorithms including at least speckle correlation, time gating, and phase retrieval, the plurality of algorithms adapted for use with a downhole environment where the imaging information travels through a thickness of the highly scattering material at least two times.
	In a similar endeavor Billard teaches the wellbore including a fluid having suspended particles (See col. 1, li. 21-32).

	As seen above, Billard does indeed teach a fluid having suspended particles, and further teaches in col. 1, li. 36-49 and col. 13 and 14, li. 64-67 and 1-4, respectively, wherein light is directed towards a scattering medium and scattered light is analyzed, as well as such correlation from the scattered light in analysis as seen in col. 10, li. 27-37, Billard does not define at least one speckle correlation, time gating and phase retrieval specifically.
	In a similar endeavor Xia teaches a control system adapted to process the image data using a plurality of algorithms for determining imaging information through a highly scattering material (See ¶0036, 0054 and FIG. 10 in view of ¶0049 wherein light analysis according to a gated time sequence may be used in a wellbore or borehole site from a drilling platform, such techniques may retrieve variations in scattering intensity, specific spectral signature, phase shift and other data), the plurality of algorithms including at least speckle correlation, time gating, and phase retrieval (See ¶0036, 0054 and FIG. 10 in view of ¶0049).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Xia into Gerrie because it allows for structural defect analysis as described in ¶0052 while also providing data analysis in a variety of manners as described in at least ¶0054.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Alfano into Gerrie because “Ballistic photons (characterized by the scattering length lg), traverse the shortest path, retain most characteristics of the incident photons, and carry direct information about the interior structure of the scattering medium,” – col. 8, li. 3-6.

In regards to claim 17, Gerrie teaches the system of claim 16, wherein the housing is deployed on a wireline (See FIG. 1-3 and ¶0035).

In regards to claim 19, Gerrie fails to teach the system of claim 16, wherein the light emitted by the source is near infrared light.
	In a similar endeavor Alfano teaches wherein the light emitted by the source is near infrared light (See col. 2, li. 42-53).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Alfano into Gerrie because “Ballistic photons (characterized by the scattering length lg), traverse the shortest path, retain most characteristics of the incident photons, and carry direct information about the interior structure of the scattering medium,” – col. 8, li. 3-6.

In regards to claim 20, Gerrie fails to teach the system of claim 16, wherein the plurality of algorithms include a time gating operation and a speckle correlation.
	In a similar endeavor Xia teaches wherein the plurality of algorithms include a time gating operation and speckle correlation (See ¶0035-0036, 0054 and FIG. 10 in view of ¶0049, specifically in regards to time gating via gated time analysis as well as relative signal variations in the scattering intensity and specific spectral signature).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Xia into Gerrie because it allows for structural defect analysis as described in ¶0052 while also providing data analysis in a variety of manners as described in at least ¶0054.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrie et al. (“Gerrie”) (U.S. PG Publication No. 2014/0278111) in view of Billard et al. (“Billard”) (U.S. Patent No. 7,315,372) and Xia et al. (“Xia”) (U.S. PG Publication No. 2017/0010181), in further view of Alfano et al. (“Alfano”) (U.S. Patent No. 6,495,833) and Auzerais et al. (“Auzerais”) (U.S. Patent No. 5,663,559).

In regards to claim 18, Gerrie fails to teach the system of claim 16, wherein at least one of the source and the imager is moveable to a position closer to a wellbore wall than the housing.
	In a similar endeavor Auzerais teaches wherein at least one of the source and the imager is moveable to a position closer to a wellbore wall than the housing (See col. 2, li. 3-22 in view of FIG. 2 wherein a retractable probe may be used for both lighting and imaging which retracts in and out of the housing).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Auzerais into Gerrie because it allows a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483